Citation Nr: 1416931	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-40 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Evaluation of bilateral hearing loss disability, currently rated as non-compensable.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to April 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records that have not been associated with the paper claims file.

The Veteran provided testimony at a September 2011 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.

The issue of service connection for obstructive sleep apena is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On VA audiological testing in November 2008, the Veteran's hearing acuity was level I in the right ear and level V in the left ear.

2. On VA audiological testing in September 2011, the Veteran's hearing acuity was level I in the right ear and level VI in the left ear.

3. Audiology testing which complied with 38 C.F.R. § 4.85(a) was used in evaluating the Veteran's bilateral hearing loss disability.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

In a March 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for bilateral hearing loss disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2009 letter.  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).  For the reasons stated below, the examination were adequate for rating purposes because they employed the Maryland CNC speech discrimination test and otherwise contained data allowing the Board to determine whether the Veteran's rating was appropriate pursuant to the applicable regulatory criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Here the disability has not significantly changed and a uniform evaluation is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511 (2007)..  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b) (exceptional patterns of hearing impairment).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis

Initially the Board notes that speech discrimination scores were not included in a September 2009 VA audiological assessment.  These results are inadequate for VA rating purposes under 38 C.F.R. § 4.85.  As a result, the Board will not consider these results in its analysis.

On the authorized audiological evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
60
60
40
LEFT
55
75
75
70

The average decibel loss was 47.5 in the right ear and 68.75 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 80 percent in the left ear.  In certain circumstances, exceptional patterns of hearing impairment may be rated based on puretone decibel loss only, as set forth in Table VIa. See 38 C.F.R. §§ 4.85(c), 4.86.  A Roman Numeral V is derived for the left ear when using Table VIa.  However, when the exceptional pattern of hearing in the left ear is considered, the evaluation still remains noncompensable when applied to Table VII. See 38 C.F.R. § 4.86.

On the authorized audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
55
45
LEFT
60
70
75
75

The average decibel loss was 47.5 in the right ear and 70 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 64 in the left ear.

Using Table VI, the Veteran's September 2011 examination results revealed level I hearing in the right ear and level VI in the the left ear.  Combining these levels to Table VII results in a noncompensable rating.  After taking into consideration the exceptional pattern of hearing for the left ear, under Table VIa, and applied to Table VII, the evaluation for hearing loss remains noncompensable. See 38 C.F.R. § 4.86.

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned 0 percent (noncompensable) rating under Diagnostic Code 6100.  

The Veteran's subjective report of difficulty hearing under when people are not facing him cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, all of the aforementioned VA reports, particularly the most recent audiometric study completed in September 2011, showed no basis for any increase in disability evaluation.  

There are no audiological examination results that meet or approximate the criteria for a schedular rating in excess of a noncompensable rating for any period of the appeal.  Thus, "staged" ratings for separate periods of time based on the facts found is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral hearing loss.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  

The Board can find no evidence of exceptional or unusual factors in this case.  As indicated above, the Veteran reports the inability to understand people when he is not looking at them.  The Veteran's description of an inability to hear has been measured according to puretone averages and speech discrimination.  The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  

VA testing methods for puretone average use tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition is measured using the Maryland CNC word lists which contains words with sounds in the 3000 and 4000 Hertz range.  Moreover, the rating schedule recognizes the Veteran's exceptional pattern of hearing loss demonstrated in his left ear to accommodate language difficulties.  The scheduler rating current assigned reasonable describes the Veteran's disability level and symptomatology.  Moreover, there is nothing to show that the Veteran's bilateral hearing loss has created marked interference with employment, nor has he been hospitalized for his hearing loss.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b).

ORDER

A compensable evaluation for service-connected bilateral hearing loss disability is denied.

REMAND

The Veteran contends that his sleep apnea, diagnosed in January 2008 by a private treatment provider, began during service.  Service treatment records reveal the Veteran denied frequent trouble sleeping in 1967, November 1978 and upon separation.

It was reported that the Veteran experienced light snoring and gasping of air during the daytime and nighttime sleep during active service.  See lay statement received in February 2012.  Additionally, the Veteran reported the onset of sleep symptoms such as snoring and nighttime breathing was in 1970 and continued throughout his military career but never diagnosed as sleep apnea.  See DRO hearing transcript dated September 2011.

In this context, the Board notes that, at a VA PTSD examination in May 2009, the service-connected PTSD symptoms were noted to include sleep impairment.  The examiner suggested this could be due to obstructive sleep apnea.  Subsequently, the Veteran was afforded a VA examination for sleep apnea in January 2013.  The VA examiner provided a negative opinion but could not resolve the issue without resorting to mere speculation.

Recent opinions still do not appear sufficient for adjudication of the Veteran's claim.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion; most of the probative value of an opinion comes from its reasoning).  In addition, there is no opinion of regard addressing the issue of aggravation by a service-connected disability.

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a new VA examination and opinion as to whether the Veteran's sleep apnea began during service, is related to any incident of service, or is caused or aggravated by service-connected PTSD is required in adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4)(i), 3.310.

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the appellant experienced symptoms of sleep apnea during combat.  If there is a positive determination, the examiner should be informed that he must accept such report.


2. The RO should make arrangements for the Veteran to be scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep apnea.  The RO should send the claims file to the examiner for review.

The records reviewed should include January 2008 private treatment records indicating that a sleep study was consistent with obstructive sleep apnea.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any current disability manifested by obstructive sleep apnea had its onset during his period of active service or otherwise is related to an event or incident any incident of that service.

The examiner also should provide an opinion as to whether it is at least is likely as not (whether there is a 50 percent or greater probability) that any disability manifested by obstructive sleep apnea is caused or aggravated by his service-connected PTSD or other service-connected disability.

In all conclusions, the examiner should identify and explain the medical basis or bases.  The examiner should provide a fully reasoned explanation for his or her opinions.

3. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


